United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Beatrice, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-428
Issued: July 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2011 appellant filed a timely appeal from a June 27, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his occupational disease
claim and an October 20, 2011 nonmerit decision denying his request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained bilateral degenerative
arthritis of his feet, hip and back due to factors of his federal employment; and (2) whether
OWCP properly refused to reopen his case for further review of the merits under 5 U.S.C.
§ 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 7, 2011 appellant, then a 51-year-old city letter carrier, filed an occupational
disease claim alleging that he sustained degenerative arthritis of both feet as a result of walking 8
to 10 miles per day in the course of his federal employment. He related that his gait changed due
to the pain and swelling in his feet causing his “hips and knees to become involved.” Appellant
did not stop work.
In a report dated March 11, 2011, Dr. Troy L. Miller, an osteopath, evaluated appellant
for pain in his leg and hip. He diagnosed myalgias and noted that appellant was “getting new insoles for his shoes.”
In a duty status report dated March 21, 2011, Dr. Torry Rassfeld, a podiatrist, found that
appellant could perform his usual employment.
By letter dated May 3, 2011, OWCP informed appellant that the evidence was currently
insufficient to meet his burden of proof. It requested additional factual and medical information,
including a detailed medical report containing a diagnosis and explaining the relationship
between the diagnosed condition and work factors.
In a report dated March 10, 2011, Dr. Rassfeld evaluated appellant for complaints of pain
at lateral dorsal area of the foot and at the left first metatarsophalangeal (MP) joint. Appellant’s
pain increased after standing and after sitting extended periods. Dr. Rassfeld noted that appellant
used custom orthotics. He provided findings on examination and diagnosed hallux limitus,
osteoarthritis and pain. Dr. Rassfeld recommended new orthotics.
On April 19, 2011 Dr. Harold G. Jacot, a chiropractor, indicated that appellant had
experienced a flare-up of tenderness in his lower back. The pain increased with “extensive
walking.” On examination Dr. Jacot found lower back tenderness on palpation at L4-5.
In a report dated April 20, 2011, Dr. Terry Troxel, a podiatrist, found that appellant’s
condition had improved after use of his new orthotics. He diagnosed hallux limitus,
osteoarthritis and pain.
In a May 18, 2011 statement, appellant related:
“Walking on my job causes my arches to fall. The space fills with fluid, causing
pain and eventually calcifies into degenerative arthritis. The degenerative arthritis
in my feet causes my gait to change in order to compensate for the pain. This
compensation causes overuse and inflammation in muscles in the legs, hips and
back progressively as the pain continues. Some of these trigger points in the
muscles remain contracted so much that they do not relax normally.”
Appellant related that he walked 8 to 10 miles a day at work carrying up to 35 pounds.
By decision dated June 27, 2011, OWCP denied appellant’s claim finding that the
medical evidence was insufficient to establish that he sustained a medical condition causally
related to the accepted work factors.
2

On September 26, 2011 appellant requested reconsideration. He submitted an undated
and unsigned duty status report that did not provide a diagnosis, clinical findings or any work
restrictions.2
In a decision dated October 20, 2011, OWCP denied appellant’s request for
reconsideration after finding that he had not submitted relevant evidence or raised a legal
argument sufficient to warrant reopening his case for further merit review.
On appeal appellant argued that a report from Dr. Rassfeld addressed the causal
relationship between his foot, leg and hip conditions and his work delivering mail.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.9 The
2

The duty status report is nearly illegible.

3

5 U.S.C. § 8101 et seq.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

3

opinion of the physician must be based on a complete factual and medical background of the
claimant10 and must be one of reasonable medical certainty11 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12
ANALYSIS -- ISSUE 1
Appellant attributed his bilateral foot, back and hip continious from an altered gait while
delivering mail for 8 to 10 hours a day. OWCP accepted the occurrence of the claimed
employment factors. The issue, therefore, is whether the medical evidence establishes a causal
relationship between the claimed conditions and the accepted employment factors.
On March 10, 2011 Dr. Rassfeld evaluated appellant for complaints of pain at the lateral
dorsal area of the foot and the left first MP joint that increased with standing or prolonged sitting.
He diagnosed hallux limitus, osteoarthritis and pain and recommended new orthotics. In a
March 21, 2011 duty status report, Dr. Rassfeld determined that appellant could perform his
usual employment. In the reports, however, he did not discuss the work factors to which
appellant attributed his condition or address the cause of the hallux limitus and osteoarthritis.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of diminished probative value on the issue of causal relationship.13
On March 11, 2011 Dr. Miller described appellant’s complaints of leg and hip pain and
diagnosed myalgias. He indicated that he was getting insoles for his shoes. Dr. Miller did not
discuss causation and his report is of little probative value on the issue of causal relationship.14
On April 19, 2011 Dr. Jacot, a chiropractor, found that appellant had experienced a flareup of low back tenderness. Section 8101(2) of FECA provides that the “term ‘physician’
includes chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist….”15 A chiropractor cannot be considered a physician under FECA unless it is
established that there is a subluxation as demonstrated by x-ray evidence.16 As Dr. Jacot did not

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, 54 ECAB 306 (2003).

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, supra note 9.

14

Id.

15

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

16

OWCP’s regulations, at 20 C.F.R. § 10.5(bb), defines subluxation to mean an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See
Mary A. Ceglia, 55 ECAB 626 (2004).

4

diagnose a subluxation as demonstrated by x-ray, he is not considered a “physician” under FECA
and his report is of no probative medical value.17
In a report dated April 20, 2011, Dr. Troxel diagnosed hallux limitus, osteoarthritis and
pain and found that appellant’s symptoms had improved with new orthotics. As he did not
address the cause of the diagnosed conditions, his report is of little probative value.18
On appeal appellant maintained that he submitted a report from Dr. Rassfeld addressing
causal relationship. The record, however, does not contain such a report. Appellant may submit
new evidence or argument with a written request for reconsideration to OWCP within one year
of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,19
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.20 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.21 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.22
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.23 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.24 While the reopening of a case may be predicated

17

Isabelle Mitchell, 55 ECAB 623 (2004).

18

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship).
19

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on [her] own motion or on application.”
20

20 C.F.R. § 10.606(b)(2).

21

Id. at § 10.607(a).

22

Id. at § 10.608(b).

23

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

24

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).

5

solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.25
ANALYSIS -- ISSUE 2
On September 26, 2011 appellant requested reconsideration. He did not identify a
specific point of law or show that it was erroneously applied or interpreted or advance a new and
relevant legal argument. In support of his request for reconsideration, appellant submitted an
undated, unsigned duty status report that was devoid of clinical findings, a diagnosis, a causation
finding or work restrictions. It is thus irrelevant to the underlying issue, which is whether
appellant sustained a foot, back or hip condition causally related to the identified work factors.
Evidence that does not address the particular issue involved does not warrant reopening a case
for merit review.26
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). He did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not established that he sustained bilateral degenerative
arthritis of his feet or hip and back problems due to factors of his federal employment and that
OWCP properly refused to reopen his case for further review of the merits under 5 U.S.C.
§ 8128.

25

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

26

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the October 20 and June 27, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 6, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

